UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------x
MICHAEL DIFORTE,

                      Plaintiff,

       -against-                                      MEMORANDUM AND ORDER
                                                      1:16-cv-5786(FB)
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                       Defendant.
--------------------------------------------------x

Appearances:
For the Plaintiff                                     For the Defendant
CHRISTOPHER J. BOWES                                  RICHARD DONOGHUE
54 Cobblestone Drive                                  United States Attorney
Shoreham, NY 11786                                    Eastern District of New York
                                                      By RUKHSANAH L. SINGH
                                                      Assistant U.S. Attorney
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

BLOCK, Senior District Judge:

       Michael Diforte (“Diforte”) seeks review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for

disability insurance benefits (“DIB”). Both parties move for judgement on the

pleadings, with Diforte requesting that the Court vacate the ALJ’s decision and remand

the case for additional administrative proceedings. For the reasons stated below,

Diforte’s motion is granted, the Commissioner’s motion is denied, and the case is

remanded for reevaluation of Diforte’s residual functional capacity (“RFC”).
                                             I

      Diforte, a retired New York City Police Officer, who spent some time as a police

clerk, filed for DIB on October 16, 2015, due to herniated and bulging discs in his

lumbar and cervical spines, nerve damage, knee pain, and sleep apnea. He alleged that

he became disabled on June 29, 2013. His application was denied, and he sought a

hearing before an Administrative Law Judge (“ALJ”). On July 31, 2015, ALJ Louis M.

Catanese ruled that Diforte was not disabled. Applying the familiar five-step evaluation

process,1 the ALJ determined that (1) Diforte had not engaged in any substantial gainful

activity since June 29, 2013, the alleged onset date; (2) Diforte’s degenerative disc

disease of the cervical and lumbar spine, obstructive sleep apnea, and obesity were

severe impairments; but (3) Diforte’s impairments did not meet the severity of any

presumptively disabling impairments. The ALJ determined that Diforte had the RFC to

perform less than a full range of sedentary work, with the following limitations:

      The claimant has the ability to occasionally lift and/or carry up to 10
      pounds, and frequently lift and/or carry less than 10 pounds. The claimant


         1
           Social Security Administration regulations establish a five-step process for
  evaluating disability claims. The Commissioner must find that a claimant is
  disabled if she determines “(1) that the claimant is not working, (2) that [s]he has a
  ‘severe impairment,’ (3) that the impairment is not one that conclusively requires a
  determination of disability, . . . (4) that the claimant is not capable of continuing in
  [her] prior type of work, [and] (5) there is not another type of work the claimant
  can do.” See Draegert v. Barnhart, 311 F.3d 468, 472 (2d Cir. 2002) (citing 20
  C.F.R. § 404.1520(b)–(f)). The burden of proof is on the claimant for the first four
  steps, but shifts to the Commissioner at the fifth step. See 20 C.F.R.
  § 404.1560(c)(2); Shaw v. Chater, 221 F.3d 126, 132 (2d Cir. 2000).
                                             2
      also has the ability to stand and/or walk (with normal breaks) for a total of
      up to 2 hours in an 8-hour workday, and sit (with normal breaks) for a
      total of up to 6 hours in an 8-hour workday. The claimant cannot climb
      ladders, ropes, or scaffolds. The claimant is limited to performing all other
      postural activities occasionally. The claimant can frequently overhead
      reach and push/pull with his bilateral upper extremities. The claimant
      must avoid exposure to workplace hazards. The claimant must be allowed
      to sit in intervals of up to 20 minutes, after which the claimant would need
      to stand for 5 minutes at the workstation.
Applying this RFC determination, the ALJ determined that (4) Diforte was able to

perform past relevant work as a police clerk. The ALJ, therefore, concluded that Diforte

was not disabled during the relevant time period, without reaching the fifth step. The

Appeals Council declined review on August 11, 2016. Diforte timely sought judicial

review.

A.    Medical Opinion Evidence

      The ALJ relied chiefly on two doctors’ medical opinions in determining that

Diforte is not disabled—one treating physician and one of the Commissioner’s

consultative physicians.

1.    Treating Physician Kenneth Chapman, M.D.

      Diforte began seeing the medical staff at the Spine & Pain Institute of New York

(“SPI”) in August 2013. His primary doctor there was Dr. Chapman, an orthopedic

surgeon. Dr. Chapman saw Diforte regularly during the relevant time period. Dr.

Chapman wrote in his treatment notes that Diforte was experiencing neck and back




                                            3
pain; that he was using opioids and epidural injections to deal with the pain; and that he

had a normal gait, full muscle strength, and no sensory abnormalities.

      Dr. Chapman assessed Diforte’s RFC on June 25, 2015. Dr. Chapman concluded

that Diforte could stand and/or walk for less than 2 hours, and sit for less than 2 hours,

in an 8-hour workday; he could lift and carry between 5 and 10 pounds for a third of a

workday; he could lift and carry less than 5 pounds for two thirds of a workday; he

required periods of bed rest and frequent breaks; he had pain that prevented him from

working for 8 hours; he required medications that interfered with his ability to function

in the work setting; he would have difficulty concentrating on his work; and he required

an average of 2 or more sick days off each month.

      The ALJ gave little weight to Dr. Chapman’s opinion because “his treatment

notes do not support such extreme limitations.” AR 17. In so doing, the ALJ cited Dr.

Chapman’s observations that Diforte had a normal gait, no sensory abnormalities, and

full muscle strength. The ALJ also Dr. Chapman’s treatment notes reporting that

opioids provided Diforte relief from pain and that his symptoms were fairly controlled.

3.    Consultative Physician Lamberto Flores, M.D.

      Dr. Flores saw Diforte for a consultative examination on January 13, 2014. Dr.

Flores concluded that Diforte’s employment abilities were limited “in fully squatting,

bending, cervical rotation,” and that, according to his symptoms, he was limited in

“prolonged walking, sitting, standing, climbing stairs, and heavy lifting.” AR 520. Dr.


                                             4
Flores also noted that Diforte’s posture and gait were normal and that he had no

difficulty getting on and off the examination table. The ALJ gave some weight to Dr.

Flores’s opinion because it was based on an in-person examination and because he

considered Diforte’s medical history. The ALJ did not give the opinion more weight

because Dr. Flores did not specify the degree of Diforte’s limitation, but instead

provided a vague conclusion that he was limited.

B.    Diforte’s Testimony and Function Report

      Diforte testified at his July 9, 2015, hearing and completed a function report. He

testified that he cannot work due to back, leg, and neck pain. Diforte further testified

that he can sit and stand for up to 15 to 20 minutes at a time, walk for 15 to 20 minutes

at a time, and lift or carry up to 5 to 10 pounds. He reported that he tends to his personal

care, cooks, watches televison, helps with pet care, prepares simple meals, shops for

light groceries, and occasionally drives. The ALJ found Diforte’s “statements

concerning the intensity, persistence and limiting effects” of his symptoms “not entirely

credible.” AR 16.

                                             II

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). Substantial evidence . . . means such relevant evidence as a


                                             5
reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971), cited in, e.g., Selian v. Astrue, 708 F.3d 409, 417 (2d

Cir. 2013). If contradictions appear in the record and an ALJ fails to reasonably explain

why he or she opted for one interpretation over another, the Commissioner’s findings

cannot stand. See, e.g., Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998).

       Diforte makes two arguments on appeal. First, he contends that the ALJ

improperly rejected the medical opinion of Diforte’s treating physician. Second, he

argues that the ALJ failed to consider Diforte’s pain when determining his RFC.

A.     Medical Opinion Evidence

       The treating physician rule dictates that “the opinion of a claimant’s treating

physician as to the nature and severity of the impairment is given ‘controlling weight’

so long as it ‘is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the]

case record.’” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (quoting 20 C.F.R.

§ 404.1527(c)(2)). If the ALJ does not give a treating physician’s opinion controlling

weight, he or she must provide “‘good reasons’ for the weight given to that opinion.”

Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

       However, an RFC assessment is not subject to the treating physician rule. See 20

C.F.R. § 404.1527(d)(2) (“Although we consider opinions from medical sources on

issues such as . . . your residual functional capacity . . . , the final responsibility for


                                                6
deciding these issues is reserved to the Commissioner.”); id. § 404.1527(d)(3) (“We

will not give any special significance to the source of an opinion on issues reserved to

the Commissioner[.]”). Accordingly, the ALJ did not need to give controlling weight to

Dr. Chapman’s RFC assessment.

      However, the ALJ’s RFC was not supported by substantial evidence. Besides Dr.

Chapman’s assessment, the only other direct evidence of Diforte’s RFC came from

Diforte’s testimony and from the opinion of Dr. Flores, the consultative physician.

Neither of those pieces of evidence demonstrated that Diforte could sit for 6 hours in a

day. Nor does the record contain medical evidence showing that Diforte’s normal gait,

full muscle strength, and lack of sensory abnormalities are inconsistent with his alleged

pain and inability to sit for long periods of time, as the ALJ concludes. Overall then, it

seems that the ALJ impermissibly substituted his own view of the medical evidence for

the two doctors’ medical opinions. Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 20l5).

B.    Pain Considerations

      When assessing a claimant’s RFC, the ALJ must “consider [the claimant’s]

ability to meet the physical, mental, sensory, and other requirements of work.” 20

C.F.R. § 404.1545(a)(4). Pain and other symptoms can affect the claimant’s ability to

meet those work requirements. Id. § 404.1545(e). That includes the “type, dosage,

effectiveness, and side effects of any medication” that a claimant takes to alleviate pain.

20 C.F.R. § 404.1529(c)(3)(iv).


                                             7
      With regard to Diforte’s pain, the ALJ did not fully credit Diforte’s testimony

about his pain or Dr. Chapman’s conclusions because Dr. Chapman’s notes “generally

stated that [Diforte] had pain relief with opioids and his symptoms were fairly

controlled.” AR 16. Though the SPI treatment notes state at various points that Diforte

exhibited fair symptom control, they also state that standing and sitting exacerbate

Diforte’s symptoms, while rest relieves it. The treatment notes do not show that

Diforte’s pain would be controlled if he were to sit at a desk for six hours a day. In fact,

the treatment notes show that he kept returning to SPI because of his ongoing neck and

back pain.

      Further, in finding Diforte not entirely credible, the ALJ relied on the

inconsistency between Diforte’s reports of back pain and his daily activities such as

driving, cooking, watching television, caring for pets, preparing simple meals, and

shopping for light groceries. Completing those activities, however, does not necessarily

require Diforte to sit, stand, or walk for up to 6 hours in an 8-hour day. See Carroll v.

Secretary of Health & Human Servs., 705 F.2d 638, 643 (2d Cir. 1983) (“There was no

proof that Carroll engaged in any of these activities [reading, watching television, and

taking public transportation] for sustained periods comparable to those required to hold

a sedentary job.”).




                                             8
      In addition, the ALJ did not make any provision in the RFC for the opioids’ side

effects. Diforte testified and noted in his function report that his pain medication made

him drowsy, but the ALJ made no accommodations for drowsiness in the RFC.

C.    Remand

      In light of the above deficiencies in the ALJ’s RFC assessment, the Court

remands this case for further development of the record and reconsideration of the RFC

in light of that evidence. The ALJ should: (1) as needed, obtain additional, specific

testimony and medical opinions bearing on Diforte’s RFC, particularly regarding for

how long Diforte could walk, stand, and sit in an 8-hour work day and the effects of his

opioids on his ability to focus during a work day; (2) obtain medical opinions regarding

whether Diforte’s alleged pain is consistent with his normal gait, full muscle strength,

and lack of sensory abnormalities; and (3) conduct an additional hearing receiving and

considering this new evidence. In doing so, the ALJ should be mindful that any

testimony and medical opinions must be retrospective and address the time period

between June 29, 2013, to December 31, 2017, the date that Diforte was last insured.




                                            9
                                        III

      Diforte’s motion is GRANTED, and the case is remanded for further proceedings

consistent with this opinion.


SO ORDERED.




                                          _/S/ Frederic Block
                                          FREDERIC BLOCK
                                          Senior United States District Judge

Brooklyn, New York
October 17, 2018




                                        10
